Citation Nr: 1009290	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from January 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, whereby the Veteran was awarded service 
connection for bilateral tinea pedis.  A noncompensable (zero 
percent) rating was assigned effective October 25, 2007.

In November 2009, after the Veteran appealed for a higher 
initial rating, the RO increased the rating to 30 percent 
effective October 25, 2007.  Onychomycosis was added to the 
characterization of the service-connected disability.  
Because less than the maximum available benefit for a 
schedular rating was awarded, the claim is properly before 
the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Since the award of service connection, the Veteran's 
bilateral tinea pedis with onychomycosis has been manifested 
by painful ingrown toenails requiring debridement.  It has 
not been shown that more than 40 percent of the Veteran's 
entire body or 40 percent of exposed areas has been affected; 
systemic therapy involving corticosteroids or other 
immunosuppressive drugs has not been required.


CONCLUSION OF LAW

Since the award of service connection, the criteria for a 
rating in excess of 30 percent for bilateral tinea pedis with 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.118, Diagnostic Codes 7806, 7813 (2009); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a November 2007 notice letter, the RO notified the 
Veteran and his representative of the information and 
evidence needed to substantiate the Veteran's underlying 
claim of service connection.  That letter provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the November 2007 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.

In any event, as is the case here, once a veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and statements 
of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 
2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Lexington, Kentucky.  Additionally, in March 2009, the 
Veteran was provided a VA examination in connection with his 
claim, the report of which is of record.  The examination 
report contains sufficient evidence by which to evaluate the 
Veteran's bilateral tinea pedis with onychomycosis in the 
context of the rating criteria.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.



II. Analysis

The Veteran asserts that his service-connected bilateral 
tinea pedis with onychomycosis has been more disabling than 
initially rated.  He contends that a rating in excess of 30 
percent is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's bilateral tinea pedis with onychomycosis has 
been evaluated under Diagnostic Code 7813 for 
dermatophytosis, including tinea pedis.  That diagnostic code 
provides that the skin disability is to be rated as 
disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis 
(Diagnostic Code 7806) depending upon the predominant 
disability.  38 C.F.R. § 4.118 (Diagnostic Code 7813) (2009).

In the Veteran's case, he is not service connected for a skin 
condition affecting the head, face, or neck.  Diagnostic Code 
7800 is therefore not applicable.  The evidence reflects 
symptoms involving rashes and observable fungal infections of 
the feet.  Thus, an evaluation as analogous to dermatitis may 
be appropriate.  Additionally, the evidence shows that the 
Veteran experiences problems with his toenails as a result of 
onychomycosis related to the service-connected disability.  
The RO has interpreted this evidence to equate to scarring of 
the toenail area.  As a result, the RO found this 
manifestation to be the predominant disability and assigned a 
30 percent rating for the entire rating period under revised 
Diagnostic Code 7804 for painful or unstable scars.  (The 
November 2009 rating decision referred to Diagnostic Code 
7806, but specifically noted that the 30 percent rating was 
assigned based on unstable or painful scars.)

(During the pendency of the claim, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  The Veteran's claim was received approximately 
one year prior to the effective date of the revisions.  Thus, 
the revised criteria are not for application.  Even though 
the rating criteria are not applicable, when the RO assigned 
the 30 percent rating, it utilized the revised criteria for 
the entire rating period from October 25, 2007-the effective 
date of the award of service connection for bilateral tinea 
pedis with onychomycosis.)

Under Diagnostic Code 7806, a 30 percent rating is warranted 
when there is 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrants a 60 
percent rating.  38 C.F.R. § 4.118 (Diagnostic Code 7806) 
(2009).

A review of the evidence since the award of service 
connection reveals that the Veteran's bilateral tinea pedis 
with onychomycosis has not necessitated treatment with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Treatment records from the 
Lexington VAMC show regular treatment with topical 


lotions and ointments.  In a Mach 2009 VA skin examination 
report, the examiner stated that the Veteran's treatment 
medication has been neither a corticosteroid or an 
immunosuppressive.  When topical therapy is required, only a 
noncompensable rating is warranted.  With respect to area of 
the body covered, the Veteran's service-connected disability 
only affects his feet; thus, there is no exposed area 
affected.  The VA examiner expressly commented on the 
percentage of the entire body covered.  It was found that 
less than 5 percent of the total body area was affected.  
When less than 5 percent of the total body area is affected, 
only a noncompensable rating is warranted.  Without 
sufficient evidence that the Veteran's skin disability has 
resulted in more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, a rating in excess of 30 percent is not 
warranted under Diagnostic Code 7806 as analogous to 
dermatitis.

In regards to scarring, the evidence shows that the Veteran 
has received debridement of his toenails at the Lexington 
VAMC to treat his onychomycosis.  His toenails become ingrown 
and painful when they go untreated.  Scars have not been 
specifically referred to in the records.  The March 2009 
examination report indicates that the Veteran's great 
toenails were removed.

In view of the evidence of record, an initial rating in 
excess of 30 percent is not warranted under the criteria for 
evaluating scars that are in effect for the Veteran's claim.  
For a higher 40 percent rating under Diagnostic Code 7801 for 
scars that are deep or that cause limited motion, an area or 
areas exceeding 144 square inches (929 square centimeters) 
must be shown.  Deep scars, limited motion, or such an 
extensive area of scarring has not been shown during the 
rating period.  Diagnostic Code 7802 for superficial scars 
that do not cause limited motion does not provide for a 
higher rating because a 10 percent rating is the maximum 
rating under this diagnostic code.  In a similar manner, a 
maximum 10 percent rating is warranted for unstable 
superficial scars under Diagnostic Code 7803 or for 
superficial scars that are painful on examination under 
Diagnostic Code 7804.  As noted previously, scars have not 
been expressly identified.  Even if the removal of the 
Veteran's great 


toenails are tantamount to scars, the 30 percent rating 
already contemplates the disabling effects of the scarring 
that is considered in Diagnostic Codes 7803 and 7804.  
Lastly, because the evidence has not shown that the Veteran's 
skin disability has resulted in limitation of motion of the 
affected part (e.g., the feet and toes), a higher rating is 
not warranted under Diagnostic Code 7805.  See 38 C.F.R. 
§ 4.118 (2008).

In sum, the Board concludes that an initial rating in excess 
of 30 percent is not warranted for the Veteran's bilateral 
tinea pedis with onychomycosis for any time during the rating 
period.  The 30 percent rating adequately contemplates the 
symptomatology that has been shown by the record.  This is so 
when considering the disability as analogous to dermatitis or 
scarring.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's skin disability 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 30 percent for bilateral 
tinea pedis with onychomycosis must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim 
for a higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial evaluation in excess of 30 percent for bilateral 
tinea pedis with onychomycosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


